By the Court,
Woodworth, J. ’
It was urged by the plain-a j r tiffs’ counsel, that the statute, (Statutes, 3d. vol. eh. 38, passed 17th February, 1815,) authorizing the issuing of original writs out of the courts where they are made returnable, instead of out of chancery, has changed the practice in reference to the teste and return. This is not so ; the statute expressly declaring, that though the writ may issue out of and under the seal of the court in which it is returnable, and be tested in the name of the chief justice, first or senior judge of such court, in other respects the forms then in use shall be observed. The writ, therefore, is manifestly defective in not having 15 days between its teste and return, and in not being returnable on a general return day. The motion is granted, with costs; the plaintiff, however, has leave to amend.